DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-25. Claims 1, 6-9, 15-17, 19-21 were amended and claims 22-25 were added in the response filed 1/6/2021.

Duplicate Claim Warning
Applicant is advised that should claim 1 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claim 22 objected to because of the following informalities:  “wherein the electrical connection bar” should be amended to either “wherein each [[the]] electrical connection bar” or “wherein the electrical connection bars”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 7-9, 11, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehlein-Proctor et al. (US 2006/0267548, herein referred to as Uehlein) in view of Fuhr et al. (US 2009/0208836) and Touchton et al. (US 2007/0003825).
Regarding claims 1 and 25, Uehlein discloses a power tool battery 200 (analogous: housing-cell assembly) comprising: a cylindrical battery cell 208 (electrochemical cell) comprising two current output terminals arranged on ends of the cell (see terminals 202a/b attach) (Fig 7), the two output terminals of the cell being each electrically connected to an electrical connection bar (terminals 202a/b are analogous to the electrical connection bars), a battery casing 204 (analogous: a housing) having the form of a tube wherein the cell is housed ([0066]), the battery casing electrically insulating (because the cell is housed, the casing is electrically insulating at least because the terminals 202a/b are not electrically connected to each other via the housing) and having first and second lugs 222a,b (analogous: one or more foolproof positioning devices), and a cap 206 (analogous: housing cover).
The pivoting/turning of the battery is required to establish electrical connection between the terminals 202a/b and a corresponding power tool (analogous: to rotate causes rotation of the two electrical connection bars and connection of each electrical connection bar to an electrically conductive track) ([0070], “terminals 202a…wipes cross the electrical terminal of the power tool…before an electrical connection is established”).
While Uehlein teaches the cell having two terminals, Uehlein does not explicitly disclose wherein the two current output terminals are arranged on a wall of one of the ends of the container [interpreted as both terminals being on the same wall].
(abstract). Fuhr teaches that a number of batteries may be used, including batteries 210 where the terminals 220/230 are on the same side (Fig 11A, [0060]), or batteries 210 where the terminals 320/330 may be on the opposite sides (Fig 11B, [0060]) (as in Uehlein). Thus, Fuhr teaches that these types of cylindrical batteries (where terminals are on the same side, or terminals are on opposite sides) are equivalent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cylindrical battery where the terminals are on the same side (as taught by Fuhr, Fig 11B) as the cylindrical battery of Uehlein because Fuhr teaches these batteries are equivalent, the modification to have the terminals 202a/b on the same side is within the level of ordinary skill in the art, and the replacement is absent of any unexpected results.
While Uehlein teaches that battery is intended to be pivoted about the battery axis to fit the battery into a tool or a charger ([0070]) modified Uehlein does not explicitly disclose the housing cover provided with a means for causing the electrochemical cell to rotate about its longitudinal axis.
Touchton discloses a battery pack assembly wherein the battery pack assembly is removably insertable with a receptacle of the electronic receiver (abstract). The battery pack assembly 10 includes cup-shaped battery housing 40 to receive a battery 12 and covered with a cap 86 ([0030], [0039], Fig 2). The cap 86 includes a pair of elongated ridges 98 (analogous: a means for causing the electrochemical cell to rotate about its longitudinal axis) ([0040], Fig 2). The ridges assist the user during insertion and removal of the battery pack assembly ([0040]).

Regarding claim 3, modified Uehlein discloses all of the claim limitations as set forth above. Uehlein teaches first and second lugs 222a,b (Fig 6), thus consists of one or more lugs.
Regarding claim 4, modified Uehlein discloses all of the claim limitations as set forth above. Uehlein teaches first and second lugs 222a,b (Fig 6), thus consists of two lugs located on the circumference of the housing.
Regarding claim 7, modified Uehlein discloses all of the claim limitations as set forth above. While Uehlein teaches a battery cell 208 and electrical connection bars attached directly to the cell, modified Uehlein does not explicitly disclose the specifics of the cells, specifically wherein one end of the ends of the contain of the cell is closed by a cover and the electrical connection bars are attached onto the cover of the cell.
Fuhr discloses the battery cell 10 comprising a container 20 with a cover/lid 30 and the cover 30 has the terminals 50 where electrical connections will be attached ([0052]).
Because Uehlein is silent to the container structure of the battery cell 208, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the container structure of the cell of Fuhr as the container structure of the battery cell 208 of Uehlein to provide the necessary electrical connections. 
claim 8, modified Uehlein discloses all of the claim limitations as set forth above. Uehlein teaches the terminals 202a,b (electrical connection bars) as having a flat portion where the terminals contact the cell terminals (see Fig 7).
Regarding claims 9 and 22, modified Uehlein discloses all of the claim limitations as set forth above. Uehlein teaches the terminals 202a,b as having a flat portion which contacts the cell terminal, and a second part bent from the edge of the battery cell (see Fig 7). Additionally, because the second part is bent with the longitudinal axis of the battery cell, it would have been obvious to modify the second part to match the contour of the battery cell and thus bent or have an arc shape (forming an arc of a circle). The bend forms an angle of about 90 degrees (see Fig 7).
Regarding claim 11, modified Uehlein discloses all of the claim limitations as set forth above. Uehlein teaches the cell has a lithium-ion chemistry, and therefore is a lithium-ion type cell ([0068]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehlein-Proctor et al. (US 2006/0267548, herein referred to as Uehlein) in view of Fuhr et al. (US 2009/0208836) and Touchton et al. (US 2007/0003825), as applied to claim 1 above, and further in view of Page et al. (US 2015/0221914).
Regarding claim 2, modified Uehlein discloses all of the claim limitations as set forth above. Modified Uehlein does not explicitly disclose wherein a thermal insulation material is arranged around the container of the electrochemical cell.
([0043, Fig 2A). The inbound portion 112B’ of the sidewall is made of an IFR material (thermally insulation material) and may be a liner which is either integral with the outbound portion 112B’ or separable from it ([0043]). When used as a liner, the liner may be wrapped around the battery 104 and then inserted into the cavity 106’ of the housing 100’ ([0043]). Page teaches the IFR material can drive out gas from the chamber during a thermal runaway event ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inbound portion of an IFR material of Page as a liner around the cells of modified Uehlein for the purpose of insulating the cells and driving out gas from the chamber during a thermal runaway event of the battery.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehlein-Proctor et al. (US 2006/0267548, herein referred to as Uehlein) in view of Fuhr et al. (US 2009/0208836) and Touchton et al. (US 2007/0003825), as applied to claim 1 above, and further in view of Kittelson (US 4,644,244).
Regarding claim 5, modified Uehlein discloses all of the claim limitations as set forth above. While Uehlein teaches two lugs located on the circumference of the housing as foolproof positioning devices as an example (see Fig 6), modified Uehlein does not explicitly disclose the foolproof positioning device consists of a flange with one or more hollows.
(C2/L45-51). The cover 23 has a pair of opposed side slots 24 and 25 that accommodate inwardly bent ears 27 and 28 (see Figs 2-3, C3/L1-4). The cover 23 is removed by twisting the cover and by disengaging ears 27 and 28 from the ends 14 and 15 of the contacts 13 (C3/L40-47). Thus the opposed side slots are hollows and the rim of the cover is considered flange.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flange and side slots of the cover of Kittelson as the protrusions (foolproof positioning devices) of modified Uehlein for the purpose of interlocking the battery with the socket and tray and as Kittelson teaches that such an arrangement also performs a locking function around batteries.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehlein-Proctor et al. (US 2006/0267548, herein referred to as Uehlein) in view of Fuhr et al. (US 2009/0208836) and Touchton et al. (US 2007/0003825), as applied to claim 1 above, and further in view of Fuhr et al. (US 2011/0135975, herein referred to as Fuhr ‘975).
Regarding claim 10, modified Uehlein discloses all of the claim limitations as set forth above. However, modified Uehlein does not explicitly disclose wherein the container has one end closed by a wall having a thinning suitable for bursting under overpressure inside the container.
Fuhr ‘975 teaches a battery module having a plurality of cells each having a vent at an end thereof (abstract). Fuhr ‘975 teaches the cells 24 have a vent feature of vent device 52 ([0049], see Figs 10-10A); thus the battery container has one end closed by a wall having a thinning suitable for bursting under overpressure inside the container. Fuhr ‘975 teaches that when the vent deploys, the gases and/or effluent inside the cell exit in order to lower the pressure inside the cell ([0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the vent on one end of the cell as seen in Fuhr ‘975 with the battery of Uehlein for the purpose of allowing gases and/or effluent inside the cell to exit in order to lower pressure inside the cell.

Claims 12-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehlein-Proctor et al. (US 2006/0267548, herein referred to as Uehlein) in view of Fuhr et al. (US 2009/0208836) and Touchton et al. (US 2007/0003825), as applied to claim 1 above, and further in view of Harbin et al. (US 2009/0268385). 
Regarding claim 12, modified Uehlein discloses all of the claim limitations as set forth above. While Uehlein teaches the batteries can be inserted into a charger (abstract), Uehlein does not explicitly disclose a battery module including a casing including a plurality of cavities each receiving a housing-cell assembly as claimed in claim 1.
Harbin discloses a mobile workstation including a power system and a battery docking station (abstract).  The system further includes a battery recharging system 14 for recharging a set of interchangeable batteries ([0030], see Figs 1-2). The battery recharging system includes a common battery charger 15 which includes a plurality of docking stations 18 (cavities), each ([0030], [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a battery recharging system (charger) having multiple docking stations (cavities) of Harbin with the charger and battery of modified Uehlein for the purpose of recharging multiple batteries at once.
Regarding claim 13, modified Uehlein discloses all of the claim limitations as set forth above. Uehlein teaches the walls of a charger has receiving slots 418a,b (grooves) to match with the battery terminals 202a,b and the lugs 222a,b of the battery ([0083], [0085]); thus each cavity has a wall comprising one or more grooves into which a foolproof positioning device of the housing is inserted.
Regarding claim 14, modified Uehlein discloses all of the claim limitations as set forth above. Uehlein teaches that the charger has a face for inserting the housing-cell assemblies (see Fig 17), and said insertion face including a support on which electrically conductive tracks (charger terminals 420a,b) are arranged, each electrical connection bar being in contact with an electrically conductive track. In Figure 17, Uehlein illustrates that the charger terminals 420a,b fit around a portion of the insertion face, thus meeting the limitation. See annotated Figure 17 below with the interpretation below:

    PNG
    media_image1.png
    460
    455
    media_image1.png
    Greyscale

Regarding claim 15, modified Uehlein discloses all of the claim limitations. Uehlein teaches the terminals 202a,b as having a flat portion which contacts the cell terminal, and a second part bent from the edge of the battery cell (see Fig 7). Additionally, because the second part is bent with the longitudinal axis of the battery cell, it would have been obvious to modify the second part to match the contour of the battery cell and thus bent or have an arc shape (forming an arc of a circle). The bend forms an angle of about 90 degrees (see Fig 7).
Regarding claim 16, modified Uehlein discloses all of the claim limitations as set forth above. The battery terminals 202a,b that are in contact with the charger terminals 420a,b (electrically conductive track) are in the shape of an arc of a circle, said portion in shape of an arc of a circle extending in direction forming an angle of 90 degrees with the support. It is noted 
Regarding claim 17, modified Uehlein discloses all of the claim limitations as set forth above. As the charger terminals 420a,b are metal springs (see Figs 12, 17), the contact between the second part of the electrical connection bars form an arc of a circle and the portion of the electrical conductive track is provided by a mechanical device (i.e. a spring).
Regarding claim 18, modified Uehlein discloses all of the claim limitations as set forth above. Uehlein further teaches the charger 400 includes detents 422 (analogous: elastic device) for engagement with the projections 224 on the battery 200; the detents 422 are elastically deformable (i.e. elastic device) ([0090]). Because the detents push against the battery while the battery contacts the terminals 420a,b, the detents (elastic device) hold the electrical connection bar or bars in contact with one or more electrically conductive tracks.
Regarding claims 19 and 23, modified Uehlein discloses all of the claim limitations as set forth above. As seen in Figure 17, Uehlein teaches that battery 200 is inserted into the charger 400 such that the base of the battery does not recede on the base or bottom of the charger; thus because Harbin teaches the battery placed in a row (i.e. a grid), the combination discloses wherein the face opposite the face for inserting the housing-cell assemblies includes an openwork wall, and a grid.

Regarding claim 20, modified Uehlein discloses all of the claim limitations as set forth above. While Uehlein teaches the batteries can be inserted into a charger (thus providing a casing and inserting a cell into a cavity of the casing of step a and b), said casing having a face (see Fig 17, illustrating that the charger terminals 420a,b fit around a portion of the insertion face, thus meeting the limitation); pivoting/turning of the battery is required to establish electrical connection between the terminals 202a/b and a corresponding device (analogous: step c and d of rotating for placing the electrical connection bars in contact with one or more electrically conductive tracks) ([0070], “terminals 202a…wipes cross the electrical terminal of the power tool…before an electrical connection is established”).
In Figure 17, Uehlein illustrates that the charger terminals 420a,b fit around a portion of the insertion face, thus meeting the limitation. See annotated Figure 17 below with the interpretation below:

    PNG
    media_image1.png
    460
    455
    media_image1.png
    Greyscale


Harbin discloses a mobile workstation including a power system and a battery docking station (abstract).  The system further includes a battery recharging system 14 for recharging a set of interchangeable batteries ([0030], see Figs 1-2). The battery recharging system includes a common battery charger 15 which includes a plurality of docking stations 18 (cavities), each having a battery charging interface 19 (conductive tracks) and key 44 (groove) for orientation the battery ([0030], [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a battery recharging system (charger) having multiple docking stations (cavities) of Harbin with the charger and battery of modified Uehlein for the purpose of recharging multiple batteries at once. Therefore, because the combination has a charger with multiple cavities, and Uehlein teaches the insertion method and rotating, the combination meets all the claim limitations for attaching multiple battery cells to the charger.

Allowable Subject Matter
Claims 6, 21, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose the limitations of claim 6 because the cap 206 (analogous .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725